


Exhibit 10(bb)

 

Amended and Restated Effective July 18, 2002

Amended and Restated September 4, 2001

Amended and Restated January 20, 1998

Reflects 5-for-2 stock split dated July 14, 1997,

2-for-1 stock split dated January 20, 1998 and

mergers & acquisitions through September 1, 1997

 

COMPAQ COMPUTER CORPORATION

1995 EQUITY INCENTIVE PLAN


SECTION 1.        PURPOSE.  THE PURPOSES OF THE COMPAQ COMPUTER CORPORATION 1995
EQUITY INCENTIVE PLAN ARE TO PROMOTE THE INTERESTS OF THE COMPANY AND ITS
STOCKHOLDERS BY (A) ATTRACTING AND RETAINING EXCEPTIONAL EXECUTIVE PERSONNEL AND
OTHER KEY EMPLOYEES OF THE COMPANY, COMPAQ AND AFFILIATES, AS DEFINED BELOW; (B)
MOTIVATING SUCH EMPLOYEES BY MEANS OF PERFORMANCE-RELATED INCENTIVES TO ACHIEVE
LONG-RANGE PERFORMANCE GOALS; AND (C) ENABLING SUCH EMPLOYEES TO PARTICIPATE IN
THE LONG-TERM GROWTH AND FINANCIAL SUCCESS OF THE COMPANY.


SECTION 2.        DEFINITIONS.  AS USED IN THE PLAN, THE FOLLOWING TERMS SHALL
HAVE THE MEANINGS SET FORTH BELOW:

“Affiliate” shall mean (a) any entity that, directly or indirectly, is
controlled by the Company or Compaq and (b) any entity in which the Company or
Compaq has a significant equity interest, in either case as determined by the
Committee.

 

“Award” shall mean any option or stock appreciation right granted under the
Plan.

 

“Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant, and shall be subject to the terms and
conditions of the Plan.

 

“Board” shall mean the Board of Directors of the Company.

 

“Change in Control” shall be deemed to have occurred if:  (a) Prior to May 3,
2002 (i) any “person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than Compaq, any trustee or other fiduciary holding
securities under any employee benefit plan of Compaq, or any company owned,
directly or indirectly, by the stockholders of Compaq in substantially the same
proportions as their ownership of Stock of Compaq), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Compaq representing 30% or more of the combined
voting power of Compaq’s then outstanding securities; (ii) during any period of
two consecutive years (not including any period prior to the adoption of the
Plan), individuals who at the beginning of such period constitute the Board, and
any new director (other than a director designated by a person who has entered
into an agreement with Compaq to effect a transaction described in clause (i),
(iii), or (iv) of this paragraph whose election by the Board or nomination for
election by Compaq’s stockholders was approved by a vote of at least two-thirds
of the directors then still in office who either were directors at the beginning
of the two-year period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
of the Board; (iii) the stockholders of Compaq approve a merger or consolidation
of Compaq with any other corporation, other than a merger or consolidation that
would result in the voting securities of Compaq outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% of the
combined voting power of the voting securities of Compaq or such surviving
entity outstanding

 

 

--------------------------------------------------------------------------------


 

immediately after such merger or consolidation; provided, however, that a merger
or consolidation effected to implement a recapitalization of Compaq (or similar
transaction) in which no person acquires more than 30% of the combined voting
power of Compaq’s then outstanding securities shall not constitute a Change in
Control of Compaq; or (iv) the stockholders of Compaq approve a plan of complete
liquidation of Compaq or an agreement for the sale or disposition by Compaq of
all or substantially all of Compaq’s assets.  If any of the events enumerated in
clauses (i) through (iv) occur, the Board shall determine the effective date of
the Change in Control resulting therefrom, for purposes of the Plan.  For
purposes of (1) applying Awards granted on or after September 1, 2001, (2)
applying the provisions of Section 9(a) to Awards (other than Options and Stock
Appreciation Rights) granted prior to September 1, 2001, and (3) applying the
provision of Section 8(a)(i)(A) to all Options and Stock Appreciation Rights,
whenever granted, the definition of Change in Control set forth in this
paragraph shall be revised by substituting the phrase “a merger or consolidation
of Compaq with any other corporation is consummated” for the phrase “the
stockholders of Compaq approve a merger or consolidation of Compaq with any
other corporation” in clause (iii) of the definition above, and (b) On or after
May 3, 2002, the Board in its sole discretion determines that a change in
control has occurred.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Committee” shall mean a committee or committees of the Board designated by the
Board to administer the Plan and prior to May 3, 2002, the committee must be
composed of not less than the minimum number of persons from time to time
required by Rule 16b-3, each of whom, to the extent necessary to comply with
Rule 16b-3 only, is a “Non-Employee Director” within the meaning of Rule 16b-3.

 

“Compaq” shall mean Compaq Computer Corporation, together with any successor
thereto.

 

“Company” shall mean any successor or parent company of Compaq.

 

“Employee” shall mean an employee of the Company, Compaq or of any Affiliate,
but shall exclude any individual who are classified by the Company as (a) leased
from or otherwise employed by a third party; (b) independent contractors;
(c) intermittent or temporary, even if any such classification is changed
retroactively as a result of an audit, litigation or otherwise; or (d) on or
after May 3, 2002, either a member of the Board or a covered officer as defined
in Section 162(m) of the Code at the time of grant.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Executive Officer” shall mean, at any time, an individual who is an executive
officer of Compaq within the meaning of Exchange Act Rule 3b-7 as promulgated
and interpreted by the SEC under the Exchange Act, or any successor rule or
regulation thereto as in effect from time to time, or who is an officer of the
Company within the meaning of Exchange Act Rule 16a-1(f) as promulgated and
interpreted by the SEC under the Exchange Act, or any successor rule or
regulation thereto as in effect from time to time.

 

“Fair Market Value” shall mean the fair market value of the property or other
item being valued, as determined by the Committee in its sole discretion.  On or
after May 3, 2002 and unless otherwise determined by the Committee or its
designate, the fair market value shall mean the average of the highest and
lowest quoted sales prices for such Shares as of such date (or if no sales were
reported on such date, the average on the last preceding day a sale was made) as
quoted on the stock exchange or a national market system, with the highest
trading volume, as reported in such source as the Committee shall determine.

 

“Incentive Stock Option” shall mean a right to purchase Shares that is granted
under Section 6 of the Plan and that is intended to meet the requirements of
Section 422 of the Code or any successor provision thereto.

 

“Non-Qualified Stock Option” shall mean a right to purchase Shares that is
granted under Section 6 of the Plan and that is not intended to be an Incentive
Stock Option.

 

 

--------------------------------------------------------------------------------


 

“Option” shall mean, prior to May 3, 2002, an Incentive Stock Option or a
Non-Qualified Stock Option and shall include a Restoration Option and, on or
after May 3, 2002, a Non-Qualified Stock Option.

 

“Participant” shall mean any Employee selected by the Committee to receive an
Award under the Plan.

 

“Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity.

 

“Plan” shall mean this Compaq Computer Corporation 1995 Equity Incentive Plan,
as amended from time to time.

 

“Rule 16b-3” shall mean Rule 16b-3 as promulgated and interpreted by the SEC
under the Exchange Act, or any successor rule or regulation thereto as in effect
from time to time.

 

“SEC” shall mean the Securities and Exchange Commission or any successor thereto
and shall include the staff thereof.

 

“Shares” shall mean shares of the common stock, $.0l par value, of the Company,
or such other securities of the Company as may be designated by the Committee
from time to time.

 

“Stock Appreciation Right” shall mean any right granted under Section 7 of the
Plan.

 

“Substitute Awards” shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or Compaq or with which the Company or Compaq combines.


 


SECTION 3.        ADMINISTRATION.

(a)                                  Authority of Committee.  The Plan shall be
administered by the Committee.  Subject to the terms of the Plan and applicable
law, and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority to: (i)
designate Participants; (ii) determine the type or types of Awards to be granted
to an eligible Employee; (iii) determine the number of Shares to be covered by,
or with respect to which payments, rights, or other matters are to be calculated
in connection with, Awards; (iv) determine the terms and conditions of any
Award; (v) determine whether, to what extent, and under what circumstances
Awards may be settled or exercised in cash, Shares, other securities, other
Awards or other property, or canceled, forfeited, or suspended and the method or
methods by which Awards may be settled, exercised, canceled, forfeited, or
suspended; (vi) determine whether, to what extent, and under what circumstances
cash, Shares, other securities, other Awards, other property, and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the holder thereof or of the Committee; (vii) interpret and
administer the Plan and any instrument or agreement relating to, or Award made
under, the Plan; (viii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; (ix) adopt rules, procedures, and sub-plans to the
Plan relating to the operation and administration of the Plan, as the Committee
deems desirable to accommodate tax and other laws, regulations and practices in
foreign jurisdictions; (x) approve forms of Notice for use under the Plan; (xi)
authorize substitution under the Plan of any or all outstanding Non-Qualified
Stock Options or outstanding stock appreciation rights held by service providers
of an entity acquired by the Company; and (xii) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan and any Award granted hereunder.

(b)                                 Committee Discretion Binding.  Unless
otherwise expressly provided in the Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan or any
Award shall be within the sole discretion of the Committee, may be made at any
time and shall be final,

 

 

--------------------------------------------------------------------------------


 


                CONCLUSIVE, AND BINDING UPON ALL PERSONS, INCLUDING THE COMPANY,
COMPAQ, ANY AFFILIATE, ANY PARTICIPANT, ANY HOLDER OR BENEFICIARY OF ANY AWARD,
ANY STOCKHOLDER AND ANY EMPLOYEE.


SECTION 4.        SHARES AVAILABLE FOR AWARDS.

(a)                                  Shares Available.  Subject to adjustment as
provided in Section 4(b), the number of Shares with respect to which Awards may
be granted under the Plan shall be 65,682,498 million.  If, after the effective
date of the Plan, any Shares covered by an Award granted under the Plan or by an
award granted under any prior stock award plan of the Company or Compaq, or to
which such an Award or award relates, are forfeited, or if such an Award or
award is settled for cash or otherwise terminates or is canceled without the
delivery of Shares, then the Shares covered by such Award or award, or to which
such Award or award relates, or the number of Shares otherwise counted against
the aggregate number of Shares with respect to which Awards may be granted, to
the extent of any such settlement, forfeiture, termination or cancellation,
shall again become Shares with respect to which Awards may be granted. In the
event that any Option or other Award granted hereunder or any award granted
under any prior stock award plan of the Company or Compaq is exercised through
the delivery of Shares or in the event that withholding tax liabilities arising
from such Award or award are satisfied by the withholding of Shares, the number
of Shares available for Awards under the Plan shall be increased by the number
of Shares so surrendered or withheld.  Prior to May 3, 2002 and notwithstanding
the foregoing and subject to adjustment as provided in Section 4(b), no
Executive Officer of the Company may receive Awards under the Plan in any
calendar year that relate to more than 2,500,000 Shares; provided, however, a
new employee who begins service as Chief Executive Officer may receive Awards
that relate to up to 5,000,000 Shares in the calendar year in which employment
with the Company begins.

(b)                                 Adjustments.  In the event that the
Committee determines that any dividend or other distribution (whether in the
form of cash, Shares, other securities, or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase, or exchange of Shares or other
securities of the Company, issuance of warrants or other rights to purchase
Shares or other securities of the Company, or other similar corporate
transaction or event affects the Shares such that an adjustment is determined by
the Committee to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number of Shares or other securities of the Company (or number
and kind of other securities or property) with respect to which Awards may be
granted, (ii) the number of Shares or other securities of the Company (or number
and kind of other securities or property) subject to outstanding Awards, and
(iii) the grant or exercise price with respect to any Award, or, if deemed
appropriate, make provision for a cash payment to the holder of an outstanding
Award; provided, in each case, that (A) with respect to Awards of Incentive
Stock Options no such adjustment shall be authorized to the extent that such
authority would cause the Plan to violate Section 422(b)(1) of the Code, as from
time to time amended and (B) with respect to any Award no such adjustment shall
be authorized to the extent that such authority would be inconsistent with the
Plan’s meeting the requirements of Section 162(m) of the Code, as from time to
time amended.

(c)                                  Substitute Awards.  Any Shares underlying
Substitute Awards shall not, except in the case of Shares with respect to which
Substitute Awards are granted to Employees who are officers or directors of the
Company for purposes of Section 16 of the Exchange Act or any successor section
thereto, be counted against the Shares available for Awards under the Plan.

(d)                                 Sources of Shares Deliverable Under Awards. 
Any Shares delivered pursuant to an Award may consist, in whole or in part, of
authorized and unissued Shares or, prior to May 3, 2002, of treasury Shares.

 

 

--------------------------------------------------------------------------------


 


SECTION 5.        ELIGIBILITY.  ANY EMPLOYEE SHALL BE ELIGIBLE TO BE DESIGNATED
A PARTICIPANT.  PRIOR TO MAY 3, 2002 ANY OFFICER OR EMPLOYEE-DIRECTOR OF COMPAQ
OR ANY AFFILIATE SHALL BE ELIGIBLE TO BE DESIGNATED AS A PARTICIPANT.


SECTION 6.        STOCK OPTIONS.

(a)                                  Grant.  Subject to the provisions of the
Plan, the Committee shall have sole and complete authority to determine the
Employees to whom Options shall be granted, the number of Shares to be covered
by each Option, the option price therefor and the conditions and limitations
applicable to the exercise of the Option.  Prior to May 3, 2002, the Committee
shall have the authority to grant Incentive Stock Options, or to grant
Non-Qualified Stock Options, or to grant both types of options; in the case of
Incentive Stock Options, the terms and conditions of such grants shall be
subject to and comply with such rules as may be prescribed by Section 422 of the
Code, as from time to time amended, and any regulations implementing such
statute. On or after May 3, 2002, no Incentive Stock Options shall be
substituted under this Plan.

(b)                                 Exercise Price.  The exercise price for
Options (other than Substitute Awards) granted under the Plan shall be not less
than the Fair Market Value of the underlying Shares at the time of grant. 
Neither the Board nor the Committee may lower the exercise price of outstanding
options issued under the Plan.  The Committee shall determine the appropriate
exercise prices for Substitute Awards based on the terms and conditions of the
transaction related to such Awards.

(c)                                  Exercise.  Each Option shall be exercisable
at such times and subject to such terms and conditions as the Committee may, in
its sole discretion, specify in the applicable Award Agreement or thereafter. 
The Committee may impose such conditions with respect to the exercise of
options, including without limitation, any relating to the application of any
securities laws, as it may deem necessary or advisable.

(d)                                 Payment.  No Shares shall be delivered
pursuant to any exercise of an Option until payment in full of the option cost
therefor is received by the Company.  Such payment may be made (i) in cash, or
its equivalent, (ii) if and to the extent permitted by the Committee, by
exchanging Shares owned by the optionee (which are not the subject of any pledge
or other security interest), (iii) if and to the extent permitted by the
Company, by surrendering all or part of that Option or any other Option, (iv)
consideration received by the Company under a cashless exercise program
implemented by the Company, or (v) by a combination of the foregoing; provided
that the combined value of all cash and cash equivalents and the Fair Market
Value of any such Shares so tendered to the Company as of the date of such
tender is at least equal to such option cost.

(e)                                  Restoration Options.  Prior to May 3, 2002
and in the event that any Participant delivers Shares in payment of the exercise
price of any Option granted hereunder in accordance with Section 6(d) or of any
option granted under a prior stock award plan of the Company, or in the event
that the withholding tax liability arising upon exercise of any such Option or
option by a Participant is satisfied through the withholding by the Company of
Shares otherwise deliverable upon exercise of the Option or option, the
Committee shall have the authority to grant or provide for the automatic grant
of a Restoration Option to such Participant.  The grant of a Restoration Option
shall be subject to the satisfaction of such conditions or criteria as the
Committee in its sole discretion shall establish from time to time.  A
Restoration Option shall entitle the holder thereof to purchase a number of
Shares equal to the number of such Shares so delivered or withheld upon exercise
of the original Option or option.  A Restoration Option shall have a per share
exercise price of not less than 100% of the per Share Fair Market Value on the
date of grant of such Restoration Option and such other terms and conditions as
the Committee in its sole discretion shall determine.


SECTION 7.        STOCK APPRECIATION RIGHTS.

(a)                                  Grant.

 

 

--------------------------------------------------------------------------------


 

(i)                                     Prior to May 3, 2002 and subject to the
provisions of the Plan, the Committee shall have sole and complete authority to
determine the Employees to whom Stock Appreciation Rights shall be granted, the
number of Shares to be covered by each Stock Appreciation Right Award, the grant
price thereof and the conditions and limitations applicable to the exercise
thereof.  Stock Appreciation Rights may be granted in tandem with another Award,
in addition to another Award, or freestanding and unrelated to another Award. 
Stock Appreciation Rights granted in tandem with or in addition to an Award may
be granted either at the same time as the Award or at a later time.  Stock
Appreciation Rights shall not be exercisable earlier than six months after
grant, and shall have a grant price as determined by the Committee on the date
of grant.

(ii)                                  On or after May 3, 2002, no Stock
Appreciation Rights shall be granted under this Plan.

(b)                                 Exercise and Payment.  A Stock Appreciation
Right shall entitle the Participant to receive an amount equal to the excess of
the Fair Market Value of a Share on the date of exercise of the Stock
Appreciation Right over the grant price thereof, provided that the Committee may
for administrative convenience determine that, with respect to any Stock
Appreciation Right that is not related to an Incentive Stock Option and that can
only be exercised for cash during limited periods of time in order to satisfy
the conditions of Rule 16b-3, the exercise of such Stock Appreciation Right for
cash during such limited period shall be deemed to occur for all purposes
hereunder on the day during such limited period on which the Fair Market Value
of the Shares is the highest.  Any such determination by the Committee may be
changed by the Committee from time to time and may govern the exercise of Stock
Appreciation Rights granted prior to such determination as well as Stock
Appreciation Rights thereafter granted.  The Committee shall determine whether a
Stock Appreciation Right shall be settled in cash, Shares or a combination of
cash and Shares.

(c)                                  Other Terms and Conditions.  Subject to the
terms of the Plan and any applicable Award Agreement, the Committee shall
determine, at or after the grant of a Stock Appreciation Right, the term,
methods of exercise, methods and form of settlement, and any other terms and
conditions of any Stock Appreciation Right.  Any such determination by the
Committee may be changed by the Committee from time to time and may govern the
exercise of Stock Appreciation Rights granted or exercised prior to such
determination as well as Stock Appreciation Rights granted or exercised
thereafter.  The Committee may impose such conditions or restrictions on the
exercise of any Stock Appreciation Right as it shall deem appropriate.


SECTION 8.        TERMINATION OR SUSPENSION OF EMPLOYMENT.  THE FOLLOWING
PROVISIONS SHALL APPLY IN THE EVENT OF THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT UNLESS THE COMPANY SHALL HAVE PROVIDED OTHERWISE, EITHER AT THE TIME
OF THE GRANT OF THE AWARD OR THEREAFTER.


(A)           NON-QUALIFIED STOCK OPTIONS AND STOCK APPRECIATION RIGHTS.

(i)                                     Termination of Employment.

(A)                              FOR NON-QUALIFIED STOCK OPTIONS AND STOCK
APPRECIATION RIGHTS GRANTED PRIOR TO MAY 3, 2002 AND IF THE PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY, COMPAQ OR AN AFFILIATE IS TERMINATED FOR ANY REASON
OTHER THAN DEATH, PERMANENT AND TOTAL DISABILITY, OR RETIREMENT, THE
PARTICIPANT’S RIGHT TO EXERCISE ANY NON-QUALIFIED STOCK OPTION OR STOCK
APPRECIATION RIGHT SHALL TERMINATE, AND SUCH OPTION OR STOCK APPRECIATION RIGHT
SHALL EXPIRE, ON THE EARLIER OF (A) THE FIRST ANNIVERSARY OF SUCH TERMINATION OF
EMPLOYMENT OR (B) THE DATE SUCH OPTION OR STOCK APPRECIATION RIGHT WOULD HAVE
EXPIRED HAD IT NOT BEEN FOR THE TERMINATION OF EMPLOYMENT; PROVIDED, HOWEVER,
THAT IF, WITHIN ONE YEAR FOLLOWING A CHANGE IN CONTROL, THE PARTICIPANT’S
EMPLOYMENT IS TERMINATED IN A QUALIFYING TERMINATION (AS DEFINED IN SUBPARAGRAPH
(IV) BELOW), THE PARTICIPANT SHALL HAVE THE RIGHT TO EXERCISE ANY OUTSTANDING
OPTION OR STOCK APPRECIATION RIGHT UNTIL THE EARLIER OF

 

 

--------------------------------------------------------------------------------


 

(i) the third anniversary of such termination of employment (in the case of
Options or Stock Appreciation Rights granted prior to September 1, 2001) or the
first anniversary of the effective date of such Qualifying Termination (in the
case of Options or Stock Appreciation Rights granted on or after September 1,
2001 and prior to the Change in Control) or (ii) the date such Option or Stock
Appreciation Right would have expired had it not been for such termination of
employment.  The Participant shall have the right to exercise such Option or
Stock Appreciation Right prior to such expiration to the extent it was
exercisable at the date of such termination of employment and shall not have
been exercised.

(B)                                FOR OPTIONS GRANTED ON OR AFTER MAY 3, 2002
AND IF A PARTICIPANT CEASES TO BE AN EMPLOYEE OF THE COMPANY, COMPAQ OR AN
AFFILIATE FOR ANY REASON OTHER THAN DEATH, PERMANENT AND TOTAL DISABILITY, OR
RETIREMENT, THE PARTICIPANT’S RIGHT TO EXERCISE ANY VESTED OR UNVESTED OPTION
SHALL TERMINATE, AND SUCH OPTION SHALL EXPIRE.


(II)                                  DEATH, DISABILITY OR RETIREMENT.

(A)                              FOR NON-QUALIFIED STOCK OPTIONS AND STOCK
APPRECIATION RIGHTS GRANTED PRIOR TO MAY 3, 2002 AND IF THE PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY, COMPAQ OR AN AFFILIATE IS TERMINATED BY DEATH,
PERMANENT AND TOTAL DISABILITY, OR RETIREMENT, THE PARTICIPANT OR HIS SUCCESSOR
(IF EMPLOYMENT IS TERMINATED BY DEATH) SHALL HAVE THE RIGHT TO EXERCISE ANY
NON-QUALIFIED STOCK OPTION OR STOCK APPRECIATION RIGHT TO THE EXTENT IT WAS
EXERCISABLE AT THE DATE OF SUCH TERMINATION OF EMPLOYMENT AND SHALL NOT HAVE
BEEN EXERCISED, BUT IN NO EVENT SHALL SUCH OPTION BE EXERCISABLE LATER THAN THE
DATE THE OPTION WOULD HAVE EXPIRED HAD IT NOT BEEN FOR THE TERMINATION OF SUCH
EMPLOYMENT.  THE MEANING OF THE TERMS “TOTAL AND PERMANENT DISABILITY” AND
“RETIREMENT” SHALL BE DETERMINED BY THE COMMITTEE.

(B)                                FOR OPTIONS GRANTED ON OR AFTER MAY 3, 2002
AND IF A PARTICIPANT’S EMPLOYMENT WITH THE COMPANY, COMPAQ OR AN AFFILIATE IS
TERMINATED BY TOTAL AND PERMANENT DISABILITY, OR RETIREMENT, ALL UNVESTED
OPTIONS SHALL IMMEDIATELY VEST AND THE PARTICIPANT SHALL HAVE THE RIGHT TO
EXERCISE ANY OPTION WITHIN THREE YEARS OF THE DATE OF SUCH DISABILITY OR
RETIREMENT, BUT IN NO EVENT SHALL SUCH OPTION BE EXERCISABLE LATER THAN THE DATE
THE OPTION WOULD HAVE EXPIRED HAD IT NOT BEEN FOR THE TERMINATION OF SUCH
EMPLOYMENT.  THE MEANING OF THE TERMS “TOTAL AND PERMANENT DISABILITY” AND
“RETIREMENT” SHALL BE DETERMINED BY THE COMMITTEE.

(C)                                FOR OPTIONS GRANTED ON OR AFTER MAY 3, 2002
AND IF A PARTICIPANT’S EMPLOYMENT WITH THE COMPANY, COMPAQ OR AN AFFILIATE IS
TERMINATED BY DEATH, ALL UNVESTED OPTIONS SHALL IMMEDIATELY VEST AND, SUBJECT TO
APPLICABLE LAWS AND SUBPARAGRAPH (E) BELOW, THE PARTICIPANT’S DESIGNATED
BENEFICIARIES OR SUCCESSORS SHALL HAVE THE RIGHT TO EXERCISE THE OPTION WITHIN
ONE YEAR OF THE DATE OF THE DEATH OF PARTICIPANT WHETHER THE PARTICIPANT WAS AN
EMPLOYEE, RETIRED OR DISABLED, BUT IN NO EVENT SHALL SUCH OPTION BE EXERCISABLE
LATER THAN THE DATE THE OPTION WOULD HAVE EXPIRED HAD IT NOT BEEN FOR
PARTICIPANT’S DEATH.


(III)                               ACCELERATION AND EXTENSION OF
EXERCISABILITY.  NOTWITHSTANDING THE FOREGOING, THE COMMITTEE MAY, IN ITS
DISCRETION, PROVIDE (A) THAT AN OPTION GRANTED TO A PARTICIPANT MAY TERMINATE AT
A DATE EARLIER THAN THAT SET FORTH ABOVE, (B) THAT AN OPTION GRANTED TO A
PARTICIPANT MAY TERMINATE AT A DATE LATER THAN THAT SET FORTH ABOVE, PROVIDED
SUCH DATE SHALL NOT BE BEYOND THE DATE THE OPTION WOULD HAVE EXPIRED HAD IT NOT
BEEN FOR THE TERMINATION OF THE PARTICIPANT’S EMPLOYMENT, AND (C) THAT AN OPTION
OR STOCK APPRECIATION RIGHT MAY BECOME IMMEDIATELY EXERCISABLE WHEN IT FINDS
THAT SUCH ACCELERATION WOULD BE IN THE BEST INTERESTS OF THE COMPANY.

 

 

--------------------------------------------------------------------------------


 


(IV)                              DEFINITION OF QUALIFYING TERMINATION.  FOR
PURPOSES OF SUBPARAGRAPH (A)(I)(A) ABOVE, THE TERM “QUALIFYING TERMINATION”
SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM IN THE PARTICIPANT’S INDIVIDUAL
EMPLOYMENT OR SEVERANCE AGREEMENT WITH THE COMPAQ OR ITS AFFILIATE.  IF THE
PARTICIPANT IS NOT A PARTY TO AN INDIVIDUAL EMPLOYMENT OR SEVERANCE AGREEMENT
WITH THE COMPAQ OR ITS AFFILIATE, THE TERM “QUALIFYING TERMINATION” SHALL HAVE
THE MEANING ASCRIBED TO THE TERM “QUALIFIED TERMINATION” IN THE COMPAQ COMPUTER
CORPORATION EMPLOYEE SEVERANCE PLAN, AS MAY BE AMENDED FROM TIME TO TIME, IN
WHICH SUCH PARTICIPANT IS ELIGIBLE TO PARTICIPATE.

(b)                                 Incentive Stock Options.  Except as
otherwise determined by the Committee at the time of grant, if the Participant’s
employment with the Company is terminated for any reason, the Participant shall
have the right to exercise any Incentive Stock Option and any related Stock
Appreciation Right during the 90 days after such termination of employment to
the extent it was exercisable at the date of such termination, but in no event
later than the date the option would have expired had it not been for the
termination of such employment.  If the Participant does not exercise such
Incentive Stock Option or related Stock Appreciation Right to the full extent
permitted by the preceding sentence, the remaining exercisable portion of such
Incentive Stock Option automatically will be deemed a Non-Qualified Stock
Option, and such Option and any related Stock Appreciation Right will be
exercisable during the period set forth in Section 8(a) of the Plan, provided
that in the event that employment is terminated because of death or the
Participant dies in such 90-day period, the option will continue to be an
Incentive Stock Option to the extent provided by Section 421 or Section 422 of
the Code, or any successor provision, and any regulations promulgated
thereunder.

(c)                                  Leave Without Pay.  No Award may be
exercised during any leave of absence other than an approved personal or medical
leave with an employment guarantee upon return. An Award shall continue to vest
during any authorized leave of absence and such Award may be exercised to the
extent vested upon the Participant’s return to active employment status, in
accordance with the terms thereof, to the extent permitted by local law.

(d)                                 Buyout Provisions. At any time, the
Committee may, but shall not be required to, offer to buy out for a payment in
cash or Shares an Award previously granted based on such terms and conditions as
the Committee shall establish and communicate to the Participant at the time
that such offer is made.

(e)                                  Beneficiary Designation.

(i)                                     A Participant may file a written
designation of a beneficiary who is to receive the Participant’s rights pursuant
to Participant’s Award or the Participant may include his or her Awards in an
omnibus beneficiary designation for all benefits under the Plan. To the extent
that the Participant has completed a designation of beneficiary while employed
with the Company, Compaq or an Affiliate such beneficiary designation shall
remain in effect with respect to any Award hereunder until changed by the
Participant.

(ii)                                  Such designation of beneficiary may be
changed by the Participant at any time by written notice. In the event of the
death of an Participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such Participant’s death, the
Company shall allow the executor or administrator of the estate of the
Participant to exercise the Award, or if no such executor or administrator has
been appointed (to the knowledge of the Company), the Company, in its
discretion, may allow the spouse or one or more dependents or relatives of the
Participant to exercise the Award.


SECTION 9.        CHANGE IN CONTROL.


(A)                                  FOR AWARDS GRANTED PRIOR TO MAY 3, 2002 AND
NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN TO THE CONTRARY, (I) ALL AWARDS
GRANTED PRIOR TO SEPTEMBER 1, 2001 SHALL VEST AND BECOME IMMEDIATELY


 

 

--------------------------------------------------------------------------------


 

exercisable or payable, or have all restrictions lifted as may apply to the type
of Award and no outstanding Stock Appreciation Right may be terminated, amended,
or suspended upon or after a Change in Control and (ii) all Awards granted on or
after September 1, 2001 shall vest and become immediately exercisable or
payable, or have all restrictions lifted as may apply to the type of Award, upon
a Qualifying Termination (as defined in Section 8(a)(iv) of the Plan) within one
year following a Change in Control.


(B)                                 FOR OPTIONS GRANTED ON OR AFTER MAY 3, 2002
AND IN THE EVENT THERE IS A CHANGE OF CONTROL OF THE COMPANY, AS DETERMINED BY
THE BOARD, THE BOARD MAY IN ITS DISCRETION PROVIDE FOR (I) THE ASSUMPTION OR
SUBSTITUTION OF, OR ADJUSTMENTS TO, EACH OUTSTANDING AWARD; (II) THE
ACCELERATION OF THE VESTING OF AWARDS AND TERMINATION OF ANY RESTRICTION ON
AWARDS; AND (III) THE CANCELLATION OF AWARDS FOR A CASH PAYMENT TO THE
PARTICIPANTS.


(C)                                  FOR OPTIONS GRANTED ON OR AFTER MAY 3, 2002
AND IN THE EVENT OF THE PROPOSED DISSOLUTION OR LIQUIDATION OF THE COMPANY, THE
COMMITTEE SHALL NOTIFY EACH PARTICIPANT AS SOON AS PRACTICABLE PRIOR TO THE
EFFECTIVE DATE OF SUCH PROPOSED TRANSACTION. THE COMMITTEE IN ITS DISCRETION MAY
PROVIDE FOR AN AWARD TO BE FULLY VESTED AND EXERCISABLE UNTIL TEN (10) DAYS
PRIOR TO SUCH TRANSACTION. IN ADDITION, THE COMMITTEE MAY PROVIDE THAT ANY
RESTRICTIONS ON ANY AWARD SHALL LAPSE PRIOR TO THE TRANSACTION, PROVIDED THE
PROPOSED DISSOLUTION OR LIQUIDATION TAKES PLACE AT THE TIME AND IN THE MANNER
CONTEMPLATED. TO THE EXTENT IT HAS NOT BEEN PREVIOUSLY EXERCISED, AN AWARD WILL
TERMINATE IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH PROPOSED TRANSACTION.


SECTION 10.      AMENDMENT AND TERMINATION.

(a)                                  Amendments to the Plan.  The Board may
amend, alter, suspend, discontinue, or terminate the Plan or any portion thereof
at any time; provided that no such amendment, alteration, suspension,
discontinuation or termination shall be made without stockholder approval if
such approval is necessary to comply with any tax or regulatory requirement,
including for these purposes any approval requirement that is a prerequisite for
exemptive relief from Section 16(b) of the Exchange Act, for which or with which
the Board deems it necessary or desirable to qualify or comply.  Notwithstanding
anything to the contrary herein, the Committee may amend the Plan in such manner
as may be necessary so as to have the Plan conform with local rules and
regulations in any jurisdiction outside the United States.

(b)                                 Amendments to Awards.  The Committee may
waive any conditions or rights under, amend any terms of, or alter, suspend,
discontinue, cancel or terminate, any Award theretofore granted, prospectively
or retroactively; provided that any such waiver, amendment, alteration,
suspension, discontinuance, cancellation, or termination that would adversely
affect the rights of any Participant or any holder or beneficiary of any Award
theretofore granted shall not to that extent be effective without the consent of
the affected Participant, holder, or beneficiary.

(c)                                  Adjustment of Awards Upon the Occurrence of
Certain Unusual or Nonrecurring Events.  The Committee is hereby authorized to
make adjustments in the terms and conditions of, and the criteria included in,
Awards in recognition of unusual or nonrecurring events (including, without
limitation, the events described in Section 4(b) hereof) affecting the Company,
Compaq, any Affiliate, or the financial statements of the Company, Compaq or any
Affiliate, or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan; provided that
no such adjustment shall be authorized to the extent that such authority would
be inconsistent with the Plan’s meeting the requirements of Section 162(m) of
the Code, as from time to time amended.

(d)                                 Cancellation.  Any provision of this Plan or
any Award Agreement to the contrary notwithstanding, the Committee may cause any
Award granted hereunder to be canceled in consideration of a cash payment or
alternative Award made to the holder of such canceled Award equal in value to
the Fair Market Value of such canceled Award.

 

 

--------------------------------------------------------------------------------


 

(e)                                  Employee Status Change to Part-Time.  Prior
to May 3, 2002 and at such time as a full-time employee becomes a part-time
employee of the Company, on the next vesting date following such status change,
all Awards previously granted to such employee will be automatically amended to
reflect the vesting of all such Awards to be reduced by one-half with respect to
any portion of the Awards not yet vested.


SECTION 11.      GENERAL PROVISIONS.

(a)                                  Nontransferability.  No Award shall be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant, except by will or the laws of descent and
distribution, provided, however, that an Award granted prior to May 3, 2002 may
be transferable, to the extent set forth in the applicable Award Agreement and
in accordance with procedures adopted by the Committee.

(b)                                 No Rights to Awards.  No Employee,
Participant or other Person shall have any claim to be granted any Award, and
there is no obligation for uniformity of treatment of Employees, Participants,
or holders or beneficiaries of Awards.  The terms and conditions of Awards need
not be the same with respect to each recipient.

(c)                                  Share Certificates.  All certificates for
Shares or other securities of the Company, Compaq or any Affiliate delivered
under the Plan pursuant to any Award or the exercise thereof shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations, and other requirements of
the SEC, any stock exchange upon which such Shares or other securities are then
listed, and any applicable Federal or state laws, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

(d)                                 Delegation.  Subject to the terms of the
Plan and applicable law, the Committee may delegate to one or more officers or
managers of the Company, Compaq or any Affiliate, or to a committee of such
officers or managers, the authority, subject to such terms and limitations as
the Committee shall determine, to grant Awards to, or to cancel, modify or waive
rights with respect to, or to alter, discontinue, suspend, or terminate Awards
held by, Employees who are not officers or directors of the Company for purposes
of Section 16 of the Exchange Act, or any successor section thereto, or who are
otherwise not subject to such Section.

(e)                                  Withholding.  A Participant may be required
to pay to the Company, Compaq or any Affiliate and the Company, Compaq or any
Affiliate shall have the right and is hereby authorized to withhold from any
Award, from any payment due or transfer made under any Award or under the Plan
or from any compensation or other amount owing to a Participant the amount (in
cash, Shares, other securities, other Awards or other property) of any
applicable withholding taxes in respect of an Award, its exercise, or any
payment or transfer under an Award or under the Plan and to take such other
action as may be necessary in the opinion of the Committee to satisfy all
obligations for the payment of such taxes.  A Participant may satisfy
withholding tax obligations by electing to have the Company withhold from the
Shares to be issued upon exercise of an Award that number of Shares having a
Fair Market Value equal to the amount required to be withheld.  The Fair Market
Value of the Shares to be withheld shall be determined on the date that the
amount of tax to be withheld is to be determined. All elections by a Participant
to have Shares withheld for this purpose shall be made in such form and under
such conditions as the Committee may deem necessary or advisable.  The Committee
may provide for additional cash payments to holders of Awards to defray or
offset any tax arising from the grant, vesting, exercise, or payments of any
Award.

(f)                                    Award Agreement.  Each Award hereunder
shall be evidenced by an Award Agreement that shall be delivered to the
Participant and shall specify the terms and conditions of the Award and any
rules applicable thereto.

 

 

--------------------------------------------------------------------------------


 

(g)                                 No Limit on Other Compensation
Arrangements.  Nothing contained in the Plan shall prevent the Company, Compaq
or any Affiliate from adopting or continuing in effect other compensation
arrangements, which may, but need not, provide for the grant of options,
restricted stock, Shares and other types of Awards provided for hereunder
(subject to stockholder approval if such approval is required), and such
arrangements may be either generally applicable or applicable only in specific
cases.

(h)                                 No Right to Employment.  The grant of an
Award shall not be construed as giving a Participant the right to be retained in
the employ of the Company, Compaq or any Affiliate.  Further, the Company,
Compaq or an Affiliate may at any time dismiss a Participant from employment,
free from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or in any Award Notice.

(i)                                     No Rights as Stockholder.  Subject to
the provisions of the applicable Award, no Participant or holder or beneficiary
of any Award shall have any rights as a stockholder with respect to any Shares
to be distributed under the Plan until he or she has become the holder of such
Shares.

(j)                                     Governing Law.  The validity,
construction, and effect of the Plan and any rules and regulations relating to
the Plan and any Award Notice shall be determined in accordance with the laws of
the State of Delaware.

(k)                                  Severability.  If any provision of the Plan
or any Award is or becomes or is deemed to be invalid, illegal, or unenforceable
in any jurisdiction or as to any Person or Award, or would disqualify the Plan
or any Award under any law deemed applicable by the Committee, such provision
shall be construed or deemed amended to conform to the applicable laws, or if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, Person or Award and the
remainder of the Plan and any such Award shall remain in full force and effect.

(l)                                     Other Laws.  The Committee may refuse to
issue or transfer any Shares or other consideration under an Award if, acting in
its sole discretion, it determines that the issuance or transfer of such Shares
or such other consideration might violate any applicable law or regulation or
entitle the Company or Compaq to recover the same under Section 16(b) of the
Exchange Act, and any payment tendered to the Company or Compaq by a
Participant, other holder or beneficiary in connection with the exercise of such
Award shall be promptly refunded to the relevant Participant, holder, or
beneficiary.  Without limiting the generality of the foregoing, no Award granted
hereunder shall be construed as an offer to sell securities of the Company or
Compaq, and no such offer shall be outstanding, unless and until the Committee
in its sole discretion has determined that any such offer, if made, would be in
compliance with all applicable requirements of the U.S. federal securities laws
and any other laws to which such offer, if made, would be subject.

(m)                               No Trust or Fund Created.  Neither the Plan
nor any Award shall create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between the Company, Compaq or any
Affiliate and a Participant or any other Person.  To the extent that any Person
acquires a right to receive payments from the Company, Compaq or any Affiliate
pursuant to an Award, such right shall be no greater than the right of any
unsecured general creditor of the Company, Compaq or any Affiliate.

(n)                                 No Fractional Shares.  No fractional Shares
shall be issued or delivered pursuant to the Plan or any Award, and the
Committee shall determine whether cash, other securities, or other property
shall be paid or transferred in lieu of any fractional Shares or whether such
fractional Shares or any rights thereto shall be canceled, terminated, or
otherwise eliminated.

(o)                                 Headings.  Headings are given to the
sections and subsections of the Plan solely as a convenience to facilitate
reference.  Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of the Plan or any provision thereof.

 

 

--------------------------------------------------------------------------------


 


SECTION 12.      TERM OF THE PLAN.

(a)                                  Effective Date.  The Plan shall be
effective as of January 22, 1997, subject to approval by the stockholders of the
Company within one year thereafter.

(b)                                 Expiration Date.  No Incentive Stock Option
shall be granted under the Plan after January 22, 1997.  Unless otherwise
expressly provided in the Plan or in an applicable Award Notice, any Award
granted hereunder may, and the authority of the Board or the Committee to amend,
alter, adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under any such Award shall, continue after the authority
for grant of new Awards hereunder has been exhausted.


 

 

--------------------------------------------------------------------------------

